979 F.2d 856
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.TRUSTEES OF THE ELECTRICAL WORKERS HEALTH AND WELFARE TRUST;Trustees of the Electrical Workers Pension Trust,Plaintiffs-Appellants,v.MARJO CORPORATION, d/b/a Desert Valley Electric, A Nevadacorporation, Grant General Contractors, Inc., a Californiacorporation;  Paragon Construction, Inc., A Nevadacorporation;  Weyher Bros. Co.;  Tibesar Construction Co., aNevada corporation, and Doe Corporations and Doe Individuals1 through 5, Defendamts-Appellees.TRUSTEES OF THE ELECTRICAL WORKERS HEALTH AND WELFARE TRUST,et al., Plaintiffs-Appellants,v.MARJO CORPORATION, d/b/a Desert Valley Electric, a Nevadacorporation, et al., Defendants-Appellees.TRUSTEES OF THE ELECTRICAL WORKERS HEALTH AND WELFARE TRUST;Trustees of the Electrical Workers Pension Trust;  Trusteesof the National Electrical Industry Fund;  Members of theJoint Apprenticeship Training Committee;  National EmployeesBenefit Board;  Trustees of the Electrical Workers VacationSavings Plan Trust, Plaintiffs-Appellants,v.MARJO CORPORATION, d/b/a Desert Valley Electric, a NevadaCorporation;  Grant General Contractors, Inc., a Californiacorporation;  Paragon Construction, Inc., a Nevadacorporation;  Tibesar Construction Co., a Nevadacorporation, and Doe Corporations and Doe Individuals 1through 5, Defendants-Appellees.
Nos. 91-16150, 91-16581 and 91-16610.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1992.Decided Nov. 16, 1992.Redesignated an Authored OpinionMarch 16, 1993.

1
THE COURT HAS WITHDRAWN THIS OPINION.  SEE 988 F.2d 865.